DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 18 January 2022.  Claims 1-3, 5-14 and 16-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103) as being unpatentable over Lee et al. (Hereinafter, Lee, US 2017/0227995 A1) in view of Gu et al. (Hereinafter, Gu, US 8,189,866 B1).
Per claim 1, Lee discloses a method for user recognition using motion sensor data (Abstract; paragraph [0007],” The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique ...”), comprising:
collecting (e.g., enrollment 22 ‘sensor data collected’ as shown in Fig. 2) by a mobile device having at least one motion sensor (Abstract, “… Data is collected, manipulated, and assessed with the authentication model in order to determine if the user is authentic.  A wide variety of sensors may be utilized, including sensors in smartphones, smartwatches, other wearable devices, and other sensors accessible via an internet of things (IoT) system …“), a storage medium(e.g., data 345 as shown in Fig. 20; paragraph [0111]), instructions stored on the storage medium (paragraph [0009], “…This method may be conducted via a smartphone application ... “), and a processor (e.g., processor 340 as shown in Fig. 20; paragraph [0111]) configured by executing the instructions, a motion signal of a user (e.g., sensor data (32) from at least one sensor is collected as shown in Fig. 10;  paragraphs [0008-0009]; paragraph [0034]; ; paragraph [0035], “One embodiment of the enrollment phase is depicted in FIG. 2.  At the simplest level, sensor data is first gathered (22).  This data can be gathered in a variety of ways; for example, a sensor can be continuously sending data or the sensor can send data only in certain conditions.  For example, a given sensor may only send data continuously when it detects motion, or a given sensor may be requested to send data gathered within a period of time before, during, and after when a legitimate user is using an explicit form of authentication (such as signing in with a password, pin, or using some biometric sensor)…   “; paragraph [0037]; paragraph [0061]; paragraph [0071], “… Referring to FIG. 10, sensor data (32) from at least one sensor is received, and features are extracted (33)…  “); 
extracting (e.g., feature extraction 23 as shown in Fig. 2; paragraph [0035], “ … Once the data is sent, features of that sensor data are extracted (23) …“), with the processor applying  a plurality of feature extraction algorithms to the collected motion signal (paragraph [0007], “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique. “; paragraph [0009], “ …The machine learning technique that is utilized can include, but is not limited to, decision trees, kernel ridge regression, support vector machine algorithms, random forest, naive Bayesian, k-nearest neighbors (K-NN), and least absolute shrinkage and selection operator (LASSO) can also be used … “   ),  The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two ... “; paragraphs [0040-0042]), wherein a given set of features includes discriminative and non-discriminative features extracted from the motion signal by a given feature extraction algorithm among the one or more feature extraction algorithms (paragraph [0047]; Examiner’s Note: Lee teaches using statistical feature  extraction to select a given set of features such as Mean: Average value of the sensor stream; Var: Variance of the sensor stream; Max: Maximum value 
selecting, with the processor using a feature selection algorithm, a subset of discriminative features from the one or more respective extracted sets of features (paragraph [0062], “In one embodiment, Fisher scores (FS) were used to help select the most promising sensors for user authentication.  FS is one of the most widely used supervised feature selection methods due to its excellent performance.  The Fisher Score enables finding a subset of features, such that in the data space spanned by the selected features, the distances between data points in different classes are as large as possible, while the distances between data points in the same class are as small as possible.” ); and 
classifying, with the processor using a classification algorithm, the user as a genuine user or an imposter user based on a classification score generated by the classification algorithm from an analysis of the subset of discriminative features(e.g., Sep 36 as shown in Fig. 10; paragraphs [0073-0078]).
Lee does not expressly disclose wherein the step of extracting the s
analyzing, withmore than one of the processor using the plurality of the feature extraction algorithms, the collected motion signal, wherein the plurality of feature extraction algorithms are selected from a group consisting of: (1) statistical analysis feature extraction technique (paragraph [0047]), (2) correlation features extraction technique, (3) Mel Frequency Cepstral Coefficients (MFCC), (4) Shifted Delta Cepstral (SDC), (5) Histogram of Oriented Gradients (HOG), (6) Markov Transition Matrix and (7) deep embeddings extracted with Convolutional Neural Networks (CNN).
Gu discloses wherein the step of extracting the s of features from the collected motion signal (e.g., Input Signal 202 as shown in Fig. 2; column 4, lines 7-22; Step 602 as shown in Fig. 6 illustrate applying a plurality of feature extracting algorithms to classify human action; column 7, lines 29--40) further comprises:
analyzing, withmore than one of the
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the human action recognition of Gu in the implicit authentication device of Lee for the purpose of making it easier to detect and recognize complex and subtle actions as suggested by Gu (See column 1, lines 14-28).
Per claim 2, Lee and Gu disclose the method of claim 1, wherein the at least one motion sensor comprises an accelerometer and a gyroscope (Lee, paragraph [0009], “Among the many different possibilities contemplated, the sensors may include motion and/or non-notion sensors, including but not limited to accelerometers, gyroscopes, magnetometers, heart rate monitors, pressure sensors, or light sensors, which may be located in different devices, including smartphones, wearable devices (including but not limited to smartwatches and smartglasses), implantable devices, and other sensors accessible via an internet of things loT) system…”).
Per claim 3, Lee and Gu disclose the method of claim 1, wherein the step of collecting the motion signal of the user is performed in a time-window of approximately 2 seconds (Lee, paragraph [0067], “The window size is an important system parameter, which determines the time that the system needs to perform an authentication, i.e., window size directly determines the system's authentication frequency.  The window size can be varied as desired…”).
Per claim 5, Lee discloses A method for user recognition using motion sensor data (Abstract; paragraph [0007],”The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique ...”), comprising: 
collecting (e.g., enrollment 22 ‘sensor data collected’ as shown in Fig. 2) by a mobile device having at least one motion sensor (Abstract, “ … Data is collected, manipulated, and assessed with the authentication model in order to determine if the user is authentic.  A wide variety of sensors may be utilized, including sensors in smartphones, smartwatches, other wearable devices, and other sensors accessible via an internet of things (IoT) system …“), a storage medium(e.g., data 345 as shown in Fig. 20; paragraph [0111]), instructions stored on the storage medium (paragraph [0009], “…This method may be conducted via a smartphone application ... “), and a processor (e.g., processor 340 as shown in Fig. 20; paragraph [0111]) configured by executing the instructions, a motion signal of a user (e.g., sensor data (32) from at least one sensor is collected as shown in Fig. 10;  paragraphs [0008-0009]; paragraph [0034]; paragraph [0035], “One embodiment of the enrollment phase is depicted in FIG. 2.  At the simplest level, sensor data is first gathered (22).  This data can be gathered in a variety of ways; for example, a sensor can be continuously sending data or the sensor can send data only in certain conditions.  For example, a given sensor may only send data continuously when it detects motion, or a given sensor may be requested to send data gathered within a period of time before, during, and after when a legitimate user is using an explicit form of authentication (such as signing in with a password, pin, or using some biometric sensor)…   “; paragraph [0037]; paragraph [0061]; paragraph [0071], 
extracting (e.g., feature extraction 23 as shown in Fig. 2; paragraph [0035], “ … Once the data is sent, features of that sensor data are extracted (23) …“), with the processor applying  one or more a plural of feature extraction algorithms to the collected motion signal (paragraph [0007], “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique. “; paragraph [0009], “ …The machine learning technique that is utilized can include, but is not limited to, decision trees, kernel ridge regression, support vector machine algorithms, random forest, naive Bayesian, k-nearest neighbors (K-NN), and least absolute shrinkage and selection operator (LASSO) can also be used … “; Examiner’s Note: Lee discloses applying  one or more a plural of feature extraction algorithms to the collected motion signal such as unsupervised machine learning algorithms and Deep Learning algorithms, see paragraph [0009]), s of features (paragraph [0009], “ … The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two ... “; paragraphs [0040-0042]), wherein a given set of features includes discriminative and non-discriminative features extracted from the motion signal by a given feature extraction algorithm among the one or more feature extraction algorithms (paragraph [0047]; Examiner’s Note: Lee teaches using statistical s of features from the collected motion signal further comprises: analyzing, with the processor using the plurality of feature extraction algorithms, the collected motion signal (paragraph [0047], Lee discloses wherein the step of extracting a set of features from the collected motion signal further comprises analyzing, with the processor using statistical analysis feature extraction techniques.),
selecting, with the processor using a feature selection algorithm, a subset of discriminative features from the one or more respective extracted sets of features (paragraph [0062], “In one embodiment, Fisher scores (FS) were used to help select the most promising sensors for user authentication.  FS is one of the most widely used supervised feature selection methods due to its excellent performance.  The Fisher Score enables finding a subset of features, such that in the data space spanned by the selected features, the distances between data points in different classes are as large as possible, while the distances between data points in the same class are as small as possible.
classifying, with the processor using a classification algorithm, the user as a genuine user or an imposter user based on a classification score generated by the classification algorithm from an analysis of the subset of discriminative features (e.g., Sep 36 as shown in Fig. 10; paragraphs [0073-0078]);
Lee does not expressly disclose wherein at least one of the plurality of feature extraction algorithms is a Histogram of Oriented Gradients (HOG) technique, and wherein the HOG technique employs two gradient orientations.
Gu discloses wherein at least one of the plurality of feature extraction algorithms is a Histogram of Oriented Gradients (HOG) technique, and wherein the HOG technique employs two gradient orientations (e.g., Edge/HoG 206c as shown in Fig. 2; column 3, lines 30-36). 
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the human action recognition of Gu in the implicit authentication device of Lee for the purpose of making it easier to detect and recognize complex and subtle actions as suggested by Gu (See column 1, lines 14-28).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Gu to obtain the invention as specified in claim 5.

Per claim 7, Lee and Gu disclose the method of claim 1, wherein the motion signal corresponds to one or more interactions between the user and the mobile device (Lee, Abstract, “… The method and system can include continuously testing the user's behavior patterns and environment characteristics, and allowing authentication without interrupting the user's other interactions with a given device or requiring explicit user input ...    “; paragraph [0009], “ … Further, the method can include continuously testing the user's behavior patterns and environment characteristics, and allowing authentication without interrupting the user's other interactions with a given device or requiring user input ...  “).
Per claim 8, Lee and Gu disclose the method of claim 7, wherein the one or more interactions comprise implicit interactions (Lee, paragraph [0006], “...  An implicit authentication method does not rely on the direct involvement of the user, but is closely related to her behavior, habits or living environment ...  “; paragraph [0065]; paragraph [0073]; paragraph [0110]).  
Per claim 9, Lee and Gu disclose the method of claim 7, wherein the one or more interactions are a combination of explicit and implicit interactions (Lee, paragraph [0110]).
Per claim 11, Lee and Gu disclose the method of claim 1, wherein the classification algorithm comprises a stacked generalization technique(paragraph [0007], “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.”), and wherein the stacked generalization technique utilizes one or more of the following classifiers: (1) Naive Bayes classifier, (2) Support Vector Machine (SVM) classifier, (3) Multi-layer Perception classifier, (4) Random Forest classifier, (5) and Kernel Ridge Regression (KRR) (paragraph [0009], “ …The machine learning technique that is utilized can include, but is not limited to, decision trees, kernel ridge regression, support vector machine algorithms, random forest, naive Bayesian, k-nearest neighbors (K-NN), and least absolute shrinkage and selection operator (LASSO).  Unsupervised machine learning algorithms and Deep Learning algorithms can also be used ….   “).
Per claim 12, Lee discloses a system for analyzing a motion signal captured by a mobile device (e.g., device 420 as shown in Fig. 21; paragraph [0113]) having at least one motion sensor (e.g., sensor 430 as shown in Fig. 21), the system comprising: 
a network communication interface (e.g., transceivers 450 and 460 as shown in Fig. 21paragraph [0113], “ … In FIG. 21, the system (410) is shown as having three sensors (430) that are internal to the device (420), one sensor (432) that is part of a second device (480), which may include but is not limited to wearable devices such as a smartwatch or smartglasses, and implantable devices, that can communicate through a wire or wireless communication link (470) with, for example, a transceiver (450) of the device (420).  The system (410) also includes two sensors (434, 436) that are housed in components such as a third and fourth device (482, 484) of a second network (490), such as an Internet of Things (IoT) network.  In the second network (490) shown in FIG. 21, a first component/device (482) could utilize a direct wired or wireless communication link (472) with the transceiver (450), although sensor data from a second component/device (484) that connects via a communication link (474) routing through at least one other device or component can be utilized as well ….  “); 
a processor (e.g., processor 440 as shown in Fig. 21) configured to interact with the network communication interface and the computer readable storage medium 
 a feature extraction module that when executed configures the processor to extract one or more respective sets of features from the captured motion signal (e.g., enrollment 22 ‘sensor data collected’ as shown in Fig. 2) by a mobile device having at least one motion sensor (Abstract, “… Data is collected, manipulated, and assessed with the authentication model in order to determine if the user is authentic.  A wide variety of sensors may be utilized, including sensors in smartphones, smartwatches, other wearable devices, and other sensors accessible via an internet of things (IoT) system …“), wherein a given set of features includes discriminative and non-discriminative features extracted from the captured motion signal by a given feature extraction algorithm of the feature extraction module (paragraph [0047]; Examiner’s Note: Lee teaches using statistical feature  extraction to select a given set of features such as Mean: Average value of the sensor stream; Var: Variance of the sensor stream; Max: Maximum value of the sensor stream; Min: Minimum value of the sensor stream; Ran: Range of the sensor stream; Peak: The amplitude of the main frequency of the sensor stream; Peak f: The main frequency of the sensor stream; Peak2: The amplitude of the secondary frequency of the sensor stream; and Peak2 f: The secondary frequency of the sensor stream.   The algorithm is used to drop features that are “bad” in distinguishing two persons or non-discriminative.); 
a feature selection module that when executed configures the processor to select a subset of discriminative features from the one or more respective extracted In one embodiment, Fisher scores (FS) were used to help select the most promising sensors for user authentication.  FS is one of the most widely used supervised feature selection methods due to its excellent performance.  The Fisher Score enables finding a subset of features, such that in the data space spanned by the selected features, the distances between data points in different classes are as large as possible, while the distances between data points in the same class are as small as possible.” ); and 
a classification module that when executed configures the processor to classify a user as a genuine user or an imposter user based on a classification score generated by one or more classifiers of the classification module from an analysis of the subset of discriminative features (e.g., Sep 36 as shown in Fig. 10; paragraphs [0073-0078]),
wherein the classification module when executed configures the processor to
classify the subset of discriminative features using a stacked generalization technique(paragraph [0007], “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.”), and wherein the stacked generalization technique utilizes a plurality of the following classifiers:(1) Naive Bayes classifier(paragraph [0009], “ …The machine learning technique that is utilized can include, but is not limited to, decision trees, kernel ridge regression, support vector machine algorithms, random forest, naive Bayesian, k-nearest neighbors (K-NN), and least absolute shrinkage and selection operator (LASSO). Unsupervised machine learning algorithms and Deep Learning algorithms can also be used ….   “; paragraph [0085]), (2) Support Vector Machine (SVM) classifier, (3) Multi-layer Perception classifier, (4) Random Forest classifier (paragraph [0009]; paragraph [0085]), (5) and Kernel Ridge Regression (KRR) (paragraph [0009]; paragraph [0085]).
Lee does not expressly disclose using a stacked generalization technique that is organized in two layers, wherein the first layer provides multiple classifications of the motion signal, and the second layer classifies the motion signal using an output given by the first layer.
Gu discloses using a stacked generalization technique that is organized in two layers (e.g., layers 206 and 208 as shown in Fig. 2; column 4, lines 23-51; Examiner’s Note: Gu teaches a first layer that performs low-level feature extraction and a second high-level extraction of features of the first layer.  The output of the second layer is sent to a classifier), wherein the first layer provides multiple classifications of the motion signal, and the second layer classifies the motion signal using an output given by the first layer.
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the human action recognition of Gu in the implicit authentication device of Lee for the purpose of making it easier to detect and recognize complex and subtle actions as suggested by Gu (See column 1, lines 14-28).

Per claim 13, Lee and Gu disclose the system of claim 12, wherein the feature extraction module when executed configures the processor to extract one or more sets of features by analyzing the captured motion signal using 
Per claim 16, Lee and Gu disclose the system of claim 12, wherein the motion signal corresponds to one or more interactions between the user and the mobile device (Abstract, “… The method and system can include continuously testing the user's behavior patterns and environment characteristics, and allowing authentication without interrupting the user's other interactions with a given device or requiring explicit user input ...    “; paragraph [0009], “… Further, the method can include continuously testing the user's behavior patterns and environment characteristics, and allowing authentication without interrupting the user's other interactions with a given device or requiring user input ...  “).
Per claim 17, Lee and Gu disclose the system of claim 16, wherein the one or more interactions comprise explicit interactions (paragraph [0035], “… For example, a given sensor may only send data continuously when it detects motion, or a given sensor may be requested to send data gathered within a period of time before, during, and after when a legitimate user is using an explicit form of authentication (such as signing in with a password, pin, or using some biometric sensor) ...   “; paragraph [0096], “…The n positive points could be gathered in a variety of ways, such as gathering sensor data within a period of time before, during, and after when the legitimate user is using an explicit form of authentication (such as signing in with a password, pin, or using some biometric sensor) ...  “; paragraph [0110]; paragraph [0112]).
Per claim 18, Lee and Gu disclose the system of claim 16, wherein the one or more interactions comprise implicit interactions (paragraph [0006], “…An implicit authentication method does not rely on the direct involvement of the user, but is closely related to her behavior, habits or living environment ...  “; paragraph [0065], “…Furthermore, these sensors do not need the user's permissions, making them useful for continuous background monitoring in implicit authentication scenarios, without requiring user interaction ...   “; paragraph [0073]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter, Lee, US 2017/0227995 A1) in view of Gu et al. (Hereinafter, Gu, US 8,189,866 B1), and further in view of Li et al. (Hereinafter, Li, US 10,861,170 B1).
Per claim 6, Lee and Gu disclose the method of claim 1, but does not expressly wherein the plurality of feature extraction algorithms include a CNN, and wherein the CNN utilizes five independently trained architectures.
Li discloses wherein the plurality of feature extraction algorithms includes a CNN, and wherein the CNN utilizes five independently trained architectures (column 12, lines 14-19; claim 4 of Li)
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pose tracking framework of Li in the implicit authentication device of Lee and Gu for the purpose of exploiting temporal information in order to improve efficiency and accuracy in human pose tracking as suggested by Li (column 2, lines 48-52).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gu, and Li to obtain the invention as specified in claim 6.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter, Lee, US 2017/0227995 A1) in view of Gu et al. (Hereinafter, Gu, US 8,189,866 B1), and further in view of Saunders et al. (Hereinafter, Saunders, US 2018/0337937 A1).
Per claim 10, Lee and Gu disclose the method of claim 1, but does not expressly disclose wherein the feature selection algorithm comprises a principal component analysis algorithm, which configures the processor to: 
rank the extracted features based on the level of variability of the feature between users; and 
select the features with the highest levels of variability to form the subset of discriminative features.
Saunders wherein the feature selection algorithm comprises a principal component analysis algorithm (paragraph [0011], “In a first phase, Principal Component Analysis (PCA) techniques can be utilized to extract high-variance and low-variance feature subsets.  The low-variance feature subset can contain strong indicators of anomalous behavior when, for example, actions deviate from a user's prior behavior.  The high-variance feature subset can be utilized to provide dimension reduction (as compared to raw features). “; paragraph [0020]), which configures the processor to: 
rank the extracted features based on the level of variability of the feature between users (Abstract; paragraph [0034], “ … In one embodiment, instead of selecting the optimum feature set towards any specific kinds of attacks, the focus can be on differentiating between the user's normal and anomalous behavior.  For such a purpose, PCA can be leveraged to extract two categories of feature set, a high-variance subset (used as a representative of original data set, which serves the traditional purpose of dimension reduction), and a low-variance subset (that demonstrates the user's stable behavior) …. “; paragraph [0037], “In one embodiment, using one or more of PCA matrices 220 and parsed data 250, the profile module can determine whether the behavior/dimension is to be classified as high variance (265) or as low variance (270) …. “; Examiner’s Note
select the features with the highest levels of variability to form the subset of discriminative features (paragraph [0032], “… In one embodiment, the PCA matrix is used for feature extraction (e.g. selecting high-variance and low-variance directions), which can be utilized as discussed above.  In one embodiment, profiles are built for each feature subset ...   “; paragraph [0036]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user behavior anomaly detection of Saunders in the implicit authentication device of Lee and Gu for the purpose of responding to security threats as they occur instead of after attacks have occurred as suggested by Saunders (Saunders, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gu, and Saunders to obtain the invention as specified in claim 10.
Per claim 14, Lee and Gu disclose the system of claim 12, but does not expressly disclose wherein the feature selection module comprises a principal component analysis algorithm that, when executed, configures the processor to: 
rank the extracted features based on the level of variability of the feature between users; and 
select the features with the highest levels of variability to form the subset of discriminative features.
Saunders wherein the feature selection module comprises a principal component analysis algorithm (paragraph [0011], “In a first phase, Principal Component Analysis (PCA) techniques can be utilized to extract high-variance and low-variance feature subsets.  The low-variance feature subset can contain strong indicators of anomalous behavior when, for example, actions deviate from a user's prior behavior.  The high-variance feature subset can be utilized to provide dimension reduction (as compared to raw features). “; paragraph [0020]), that, when executed, configures the processor to:
rank the extracted features based on the level of variability of the feature between users (Abstract; paragraph [0034], “ … In one embodiment, instead of selecting the optimum feature set towards any specific kinds of attacks, the focus can be on differentiating between the user's normal and anomalous behavior.  For such a purpose, PCA can be leveraged to extract two categories of feature set, a high-variance subset (used as a representative of original data set, which serves the traditional purpose of dimension reduction), and a low-variance subset (that demonstrates the user's stable behavior) …. “; paragraph [0037], “In one embodiment, using one or more of PCA matrices 220 and parsed data 250, the profile module can determine whether the behavior/dimension is to be classified as high variance (265) or as low variance (270) …. “; Examiner’s Note: Saunders teaches ranking extracted user’s features as low or high based on the level of variance from expected user behaviors.); and 
select the features with the highest levels of variability to form the subset of discriminative features (paragraph [0032], “… In one embodiment, the PCA matrix is used for feature extraction (e.g. selecting high-variance and low-variance directions), which can be utilized as discussed above.  In one embodiment, profiles are built for each feature subset ... 
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user behavior anomaly detection of Saunders in the implicit authentication device of Lee and Gu for the purpose of responding to security threats as they occur instead of after attacks have occurred as suggested by Saunders (Saunders, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gu, and Saunders to obtain the invention as specified in claim 14.
Response to Arguments
Applicant’s arguments, see Remarks, filed 18 January 2022 with respect to the rejection(s) of claim(s) 1 and 12 under 102(a)(2) as being anticipated by Lee et al. (Hereinafter, Lee, US 2017/0227995 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gu et al. (Hereinafter, Gu, US 8,189,866 B1).
Regarding claim 1, Gu discloses wherein the step of extracting the s of features from the collected motion signal (e.g., Input Signal 202 as shown in Fig. 2; column 4, lines 7-22; Step 602 as shown in Fig. 6 illustrate applying a plurality of feature extracting algorithms to classify human action; column 7, lines 29--40) further comprises:
analyzing, withmore than one of the processor using the plurality of the feature extraction algorithms, the collected motion signal, wherein the plurality of 
Regarding claim 12, Gu discloses using a stacked generalization technique that is organized in two layers (e.g., layers 206 and 208 as shown in Fig. 2; column 4, lines 23-51; Examiner’s Note: Gu teaches a first layer that performs low-level feature extraction and a second high-level extraction of features of the first layer.  The output of the second layer is sent to a classifier), wherein the first layer provides multiple classifications of the motion signal, and the second layer classifies the motion signal using an output given by the first layer.
Applicant’s arguments with respect to claim 5 has been considered but is moot because the new ground of rejection does not rely on Kaneda for any teaching or matter specifically challenged in the argument.
In view of the above, the rejections of independent claims 1, 5, and 12 are maintained.
The remaining claims, which depends directly or indirectly from independent claims 1 or 12 are also not novel and obvious in view of the citations of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173